Case 1:19-cv-00039-MAC-KFG Document 33 Filed 06/23/20 Page 1 of 2 PageID #: 921




  UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 STARCO IMPEX, INC.,                               §
                                                   §
                 Plaintiff,                        §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:19-CV-39
                                                   §
 LANDMARK AMERICAN                                 §
 INSURANCE COMPANY,                                §
                                                   §
                 Defendant.                        §

                                     MEMORANDUM ORDER

          The court referred this matter to United States Magistrate Judge Keith F. Giblin for

 consideration and recommended disposition of case-dispositive motions. On June 3, 2020, Judge

 Giblin issued a report and recommendation (#30) on the defendant’s motion for summary

 judgment. He recommended that the Court grant the motion. On June 17, 2020, the plaintiff

 filed objections (#31) to the magistrate judge’s report.

          Plaintiff objects by arguing that it provided substantial evidence that it can segregate its

 non-covered losses from covered losses under the insurance policy at issue. Plaintiff maintains

 it presented evidence that its property sustained new, covered damages as a result of Hurricane

 Harvey.

          After consideration of the plaintiff’s objections and evidence, the Court finds the

 objections should be overruled. Judge Giblin considered the competing evidence referenced by

 Plaintiff in its objections - namely, the testimony of Plaintiff’s representative Usman Akbar and

 its expert witness, Dr. Neil Hall. The Court agrees with Judge Giblin that the testimony of Akbar

 and Hall is insufficient to create a genuine issue of material fact on whether Plaintiff can properly
Case 1:19-cv-00039-MAC-KFG Document 33 Filed 06/23/20 Page 2 of 2 PageID #: 922



 segregate and allocate its non-covered, pre-existing damages from any new loss covered by the

 governing insurance policy. Plaintiff has not presented sufficient evidence that it can differentiate

 between covered and non-covered damages as required by law.                       See Report and

 Recommendation, at pp. 10-12.

        The Court has considered the magistrate judge’s report and the plaintiff’s specific

 objections. Having conducted a de novo review, the Court concludes that the findings and

 conclusions of the Magistrate Judge are correct.

        The Court ORDERS that the report and recommendation (#30) is ADOPTED. Plaintiff’s

 objections (#31) to that report are OVERRULED.

        The Court further ORDERS that the defendant’s motion for summary judgment (#21) is

 GRANTED. Summary judgment is entered in favor of the defendant, Landmark American

 Insurance Company. The plaintiff’s claims are accordingly dismissed in their entirety, with

 prejudice. The Court will enter final judgment separately.


        SIGNED at Beaumont, Texas, this 23rd day of June, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
